Case: 14-60212      Document: 00512899864         Page: 1    Date Filed: 01/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60212
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHN SEGRETTO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:11-CR-67-6


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       John Segretto has appealed the district court’s judgment revoking his
supervised release and imposing a statutory maximum 24-month term of
imprisonment and a 12-month period of supervised release. He contends that
the sentence imposed was greater than necessary to fulfill the sentencing
objectives of 18 U.S.C. § 3553(a) and was, therefore, unreasonable. He asserts
that the district court improperly considered factors listed in § 3553(a)(2)(A)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60212     Document: 00512899864       Page: 2   Date Filed: 01/13/2015


                                   No. 14-60212

and that the sentence was unreasonably harsh under the circumstances of this
case.
        Ordinarily, revocation sentences are reviewed under a “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). However, because no objection was made at the revocation hearing, this
court’s review of Segretto’s revocation sentence is limited to plain error. See
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To show plain
error, Segretto must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, this court has the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. See id.
        The district court may impose any sentence that falls within the
statutory maximum term of imprisonment allowed for the revocation sentence.
18 U.S.C. § 3583(e)(3). However, the court is directed to consider the factors
enumerated in § 3553(a), including the nonbinding policy statements found in
Chapter Seven of the Sentencing Guidelines. United States v. Mathena, 23
F.3d 87, 90-93 (5th Cir. 1994). Because § 3583(e) omits from its directive the
sentencing factors listed in § 3553(a)(2)(A), which include the need for the
sentence “to reflect the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense,” § 3553(a)(2)(A), “it is
improper for a district court to rely on § 3553(a)(2)(A) for the modification or
revocation of a supervised release term.” Miller, 634 F.3d at 844.
        Any error in the district court’s consideration of the § 3553(a)(2)(A)
factors did not affect Segretto’s substantial rights because the district court
also relied on other, permissible factors. See § 3553(a)(1), (2)(B), (2)(C) & (4)(B).
The district court’s comments were made in the context of Segretto’s failure to



                                         2
    Case: 14-60212    Document: 00512899864     Page: 3   Date Filed: 01/13/2015


                                 No. 14-60212

comply with his obligations under the terms and conditions of his supervised
release term and not in connection with the underlying offense. See United
States v. Ellsworth, 490 F. App’x 663, 664 (5th Cir. 2012); see also 5TH CIR. R.
47.5.4. Segretto does not dispute that the district court imposed a statutory
maximum sentence. See § 3583(e)(3). In imposing the sentence, the court
considered the guidelines policy statements and appropriate statutory
sentencing factors.   See Mathena, 23 F.3d at 90-93.         The judgment is
AFFIRMED.




                                       3